DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 11, and 14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
In claim 6, it is unclear what Applicant means by the term “are symmetrically in shape.” For the purposes of examination, the term will be interpreted to recite “are symmetrically shaped.”
In claim 11, it is unclear what Applicant means by the limitation “wherein the fusing portion is provided with a fusing hole in a symmetrically shape.” For the purposes of examination, the limitation will be interpreted to recite “wherein the fusing portion is provided with a symmetrically shaped fusing hole.”
The term “high thermal conductive materials” in claim 14 is a relative term which renders the claim indefinite. The term “high thermal conductive materials” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, it is unclear what temperature or range of temperatures is considered to be “high.” For the purposes of examination, materials capable of operating at the temperatures produced when safe electrical loads are passed through them will considered to be “high thermal conductive materials.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Ishikawa et al. (US 4,689,598 A), hereinafter “Ishikawa.”
Regarding claim 1, Ishikawa teaches a safety device for overcurrent, comprising:
	a first heat dissipation part made of electrically conductive material, in this case one of the terminals at the extremes (col. 4, lines 5-14; Fig. 2A, reference no. 24);
	a second heat dissipation part made of electrically conductive material, in this case the other of the terminals at the extremes (col. 4, lines 5-14; Fig. 2A, reference no. 25); and
	a connecting part made of electrically conductive material arranged between the first heat dissipation part and the second heat dissipation part, in this case the portion between the terminals (see Figs. 2A & 3) and provided at least one heat locking hole, in this case the holes (col. 4, lines 5-14; Figs. 2A & 3, reference nos. 28, 30, 32, & 34).
Regarding claim 3, Ishikawa further teaches two auxiliary heat locking openings provided on each side of a jointing portion of the first heat dissipation part, in this case the slots (col. 4, lines 15-53; Fig. 3, reference nos. 36 & 40), and two second auxiliary heat locking openings provided on each side of a jointing portion of the second heat dissipation part and the connecting part, in this case the slots (col. 4, lines 15-53; Fig. 3, reference no. 42).
Claims 1 and 10 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Schlaak et al. (US 2017/0263407 A1), hereinafter “Schlaak.”
Regarding claim 1, Schlaak teaches a safety device for overcurrent, comprising:
	a first heat dissipation part made of electrically conductive material, in this case the first conductive terminal (¶ [0019]; Figs. 1A-C, reference no. 200A);
	a second heat dissipation part made of electrically conductive material, in this case the second conductive terminal (¶ [0019]; Figs. 1A-C, reference no. 200B); and
	a connecting part made of electrically conductive material arranged between the first heat dissipation part and the second heat dissipation part, in this case the center element (¶ [0019]; Figs. 1A-C, reference no. 200C) and provided at least one heat locking hole, in this case the openings in the individual conductive element strips (¶ [0038]; Fig. 2A, reference nos. 280A-280C).
Regarding claim 10, Schlaak further teaches that the heat locking hole is filled with a fusible material, in this case the pellet that may be made of tin (¶ [0025]; Figs. 1A-C, reference no. 110).
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 11-13 are rejected under 35 U.S.C. § 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Schlaak.
Regarding claim 4, Schlaak teaches first and second heat locking portions, in this case electrically conductive bridges (¶ [0038]; Fig. 2A, reference nos. 285A-D) and the fusing portion, in this case the conductive element strips (¶[0038]; Fig. 2A, reference nos. 280A-C). Schlaak further discloses three electrically conductive strips (Fig. 2A, reference nos. 280A-C) which each has a heat locking hole as discussed in the rejection of claim 1 above, but does not specify exactly two such holes. However, use of the transitional phrase “comprising” in claim 1, upon which claim 4 depends, fails to exclude the inclusion of additional holes. See M.P.E.P. § 2111.03 I. Therefore, Schlaak anticipates the claim.	In the alternative, Schlaak teaches “one or more electrically conductive element strips” (¶ [0038]; Fig. 2A, reference nos. 280A-C) in the center element (Fig. 2A, reference no. 200C). One having ordinary skill in the art would have understood that including two such heat locking holes would yield the predictable result of the center element melting at the required temperature and thus providing the desired safety function (¶ [0043]). See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have had two heat locking holes.
Regarding claim 5, Schlaak further teaches that the first and second heat locking portions and fusing portions all possess sequentially connected edges and are all symmetrically shaped (see Fig. 2A, reference nos. 280A-C & 285A-D).
Regarding claim 6, Schlaak further teaches that the first and second heat locking holes are symmetrically shaped (see Fig. 2A, reference nos. 280A-C) and that the first heat locking hole has the same axis of symmetry as the first heat locking portion (see Fig. 2A, reference nos. 280A & 285A-B) and the second heat locking hole has the same axis of symmetry as the second heat locking portion (see Fig. 2A, reference nos. 280C & 285C-D).
Regarding claim 11, Schlaak further teaches that the fusing portion is provided with a symmetrically shaped fusing hole, in this case the hole into which the pellet is inserted (¶ [0025]; Figs. 1A-C, reference no. 110).
Regarding claim 12, Schlaak further teaches that the heat locking hole is filled with an auxiliary fusible material, in this case the pellet that may be made of tin (¶ [0025]; Figs. 1A-C, reference no. 110).
Regarding claim 13, Schlaak further teaches that the fusing portion is integrally formed with the first and second heat locking portions (see Figs 1A-C).
Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Schlaak.
Regarding claims 7-9, Schlaak is silent as to the dimensions of the edges and the symmetrical portions. However, claims drawn to the relative dimensions of a device that would not otherwise perform differently than that of the prior art are not sufficient to confer patentability. See M.P.E.P. § 2144.04 IV. A. Here, one with ordinary skill in the art would have understood to have sized the components of the center element to ensure that it melted at the correct temperature in order to provided the desired safety function (see ¶ [0043]). Therefore, it would have been obvious to size the components as recited in claims 7-9.
Claims 2 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Schlaak as applied to claim 4, above, and further in view of Saulgeot et al. (US 5,373,278 A), hereinafter “Saulgeot.”
Regarding claim 2, Schlaak does not teach a mounting pin and an auxiliary pin for the first and second heat dissipation parts. However, Saulgeot teaches a safety device comprising a mounting pin and an auxiliary pin for the first and second heat dissipation parts, in this case slugs are crimped onto two openings (col. 4, lines 10-13; Fig. 7, reference nos. 32 & 33). One with ordinary skill in the art would have realized that providing such mounting slugs would allow the device to be securely held in place in a supporting body (see col. 4, lines 10-13), thereby facilitating improved device operation. Therefore, it would have been obvious to have provided a mounting pin and an auxiliary mounting pin on each of the heat dissipation parts in order to facilitate improved device operation.
Regarding claim 14, Schlaak further teaches that the heat locking portions are made of high thermal conductive materials, in this case the center element is capable of withstanding thermal shock (¶ [0043]), and the fusing portion is made of fusing material, in this case the center element is designed to melt (¶ [0043]). Schlaak does not teach that the fusing portion is connected with the first and second heat locking portions by welding. However, Saulgeot teaches welding the fusing portion of a safety device, in this case the fuse link part is welded in position (col. ; Fig. 2, reference no. 8). One with ordinary skill in the art would have realized that welding would yield the predictable result of securing the fusible part in the desired location. See M.P.E.P. § 2143 I. D. Therefore, it would have been obvious to have welded the fusing portion to the first and second heat locking portions.
Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Itabashi et al. (US 2014/0240942 A1), hereinafter “Itabashi,” in view of Schlaak.
Regarding claim 15, Itabashi teaches a circuit board, comprising:
	a circuit board (¶ [0045]; Fig. 2, reference no. 12); and
	a safety device mounted to the circuit board for preventing overcurrent, in this case the connecting portion that has a cut-off portion (¶ [0067]; Figs. 3 & 4, reference nos. 64 & 66).
Itabashi does not teach the heat dissipation parts and heat locking hole. However, Schlaak teaches a safety device, comprising:
	a first heat dissipation part made of electrically conductive material, in this case the first conductive terminal (¶ [0019]; Figs. 1A-C, reference no. 200A);
	a second heat dissipation part made of electrically conductive material, in this case the second conductive terminal (¶ [0019]; Figs. 1A-C, reference no. 200B); and
	a connecting part made of electrically conductive material arranged between the first heat dissipation part and the second heat dissipation part, in this case the center element (¶ [0019]; Figs. 1A-C, reference no. 200C) and provided at least one heat locking hole, in this case the openings in the individual conductive element strips (¶ [0038]; Fig. 2A, reference nos. 280A-280C).
	One having ordinary skill in the art would have realized that Schlaak’s safety device could be substituted for that of Itabashi in order to obtain the predictable result of providing a safety mechanism for preventing excess current in the circuit board (Itabashi, ¶ [0067]). See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted Schlaak’s safety device for Itabashi’s in order to obtain the predictable result of circuit board protection.
Regarding claim 16, Itabashi teaches a battery pack, comprising:
	a housing (¶ [0045]; Fig. 1, reference no. 14);
	a circuit board disposed in the housing (¶ [0045]; Fig. 2, reference no. 12); and
	a safety device mounted to the circuit board for preventing overcurrent, in this case the connecting portion that has a cut-off portion (¶ [0067]; Figs. 3 & 4, reference nos. 64 & 66).
Itabashi does not teach the heat dissipation parts and heat locking hole. However, Schlaak teaches a safety device, comprising:
	a first heat dissipation part made of electrically conductive material, in this case the first conductive terminal (¶ [0019]; Figs. 1A-C, reference no. 200A);
	a second heat dissipation part made of electrically conductive material, in this case the second conductive terminal (¶ [0019]; Figs. 1A-C, reference no. 200B); and
	a connecting part made of electrically conductive material arranged between the first heat dissipation part and the second heat dissipation part, in this case the center element (¶ [0019]; Figs. 1A-C, reference no. 200C) and provided at least one heat locking hole, in this case the openings in the individual conductive element strips (¶ [0038]; Fig. 2A, reference nos. 280A-280C).
	One having ordinary skill in the art would have realized that Schlaak’s safety device could be substituted for that of Itabashi in order to obtain the predictable result of providing a safety mechanism for preventing excess current in the circuit board (Itabashi, ¶ [0067]). See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted Schlaak’s safety device for Itabashi’s in order to obtain the predictable result of circuit board protection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729